 



Exhibit 10.6
EXECUTION COPY
AMENDMENT NO. 4 TO ASSET PURCHASE AGREEMENT BETWEEN
ADELPHIA COMMUNICATIONS CORPORATION AND
TIME WARNER NY CABLE LLC
          This Amendment No. 4, dated July 31, 2006 (this “Amendment”), amends
the Asset Purchase Agreement, between Adelphia Communications Corporation
(“Seller”) and Time Warner NY Cable LLC (“Buyer”), dated as of April 20, 2005,
as amended by Amendment No. 1, dated June 24, 2005, Amendment No. 2, dated
June 21, 2006, Amendment No. 3, dated June 26, 2006 and as otherwise amended to
date (as so amended, the “TWNY Purchase Agreement”). Capitalized terms used but
not otherwise defined herein shall have the respective meanings ascribed to them
in the TWNY Purchase Agreement.
          WHEREAS, the parties hereto desire to amend the TWNY Purchase
Agreement pursuant to Section 9.2 thereof to clarify certain provisions
contained therein.
          NOW, THEREFORE, in consideration of the foregoing, the parties hereto,
intending to be legally bound, hereby agree as follows:
     1. The definition of “Escrow Payment” in Section 1.1 of the TWNY Purchase
Agreement shall be amended and restated in its entirety to read as follows:
          “Escrow Payment” means, as to any amount payable from the Escrow
Account, an aggregate amount payable, first, in cash (other than cash Interim
Dividends), and, to the extent no cash (other than cash Interim Dividends)
remains in the Escrow Account, in Purchase Shares (other than non-cash Interim
Dividends) or, if applicable, MCE Purchase Shares (where each share is valued at
the Per Share Value of the Purchase Shares) (other than non-cash Interim
Dividends); provided, however, that any payment to Buyer in respect of an
adjustment to the Purchase Price pursuant to Section 2.7(c) or indemnification
pursuant to Section 2.7(d) shall be paid, first, in MCE Purchase Shares (other
than non-cash Interim Dividends), and, to the extent no MCE Purchase Shares
remain in the Escrow Account, such payment shall be made as otherwise provided
for in this definition of Escrow Payment; provided, further, that (i) to the
extent payable in cash (other than cash Interim Dividends), such amount shall be
increased by (A) in respect of the portion of any such payment pursuant to
Section 2.6(f), interest on such portion from the date of the Closing to the
date of payment at LIBOR calculated on an actual over 365-day basis, and (B) in
respect of the portion of any such payment pursuant to Section 7.2, interest on
such portion at LIBOR calculated on an actual over 365-day basis from the date
notice of the Losses for which indemnification is sought was delivered until the
date of payment of indemnification by the Indemnifying Party, and (ii) to the
extent payable in shares of Parent Class A Common Stock, such amount shall be
increased by Interim Dividends made in respect of such shares.”
     2. The definition of “Interim Dividends” in Section 1.1 of the TWNY
Purchase Agreement shall be amended and restated in its entirety to read as
follows:

 



--------------------------------------------------------------------------------



 



2

          “Interim Dividends” means, with respect to any shares of Parent
Class A Common Stock, any dividends declared and paid and other distributions
made in respect of such shares following the Closing, plus (to the extent of any
dividends or other distributions paid in cash) interest from the respective
dates on which such dividends were paid to the date of payment, at LIBOR
calculated on an actual over 365-day basis; it being understood that the holder
of such shares shall be entitled to receive any dividends or other distributions
declared but not paid following the Closing upon the payment of such dividends
or other distributions to the holders of Parent Class A Common Stock.”
       3. The definition of “LIBOR” in Section 1.1 of the TWNY Purchase
Agreement shall be amended and restated in its entirety to read as follows:
          “LIBOR” means 5.543%.”
       4. The definition of “Pro Rata Payment” in Section 1.1 of the TWNY
Purchase Agreement shall be amended and restated in its entirety to read as
follows:
          “Pro Rata Payment” means, as to any amount, an aggregate amount of
cash and Purchase Shares (where each Purchase Share is valued at the Per Share
Value of the Purchase Shares) equal to such amount and allocated as between cash
and Purchase Shares such that 35.14% of such amount shall be in the form of
Purchase Shares and 64.86% of such amount shall be in cash; provided, however,
that (i) the cash portion of such amount shall be increased by (A) any Interim
Dividend paid in cash on the Purchase Shares included in such Pro Rata Payment
and (B) in respect of the portion of any cash payment by Buyer pursuant to
(x) Section 2.6(f), interest on such portion (without giving effect to the
foregoing clause (A)) from the date of the Closing, as applicable, to the date
of payment at LIBOR calculated on an actual over 365-day basis and (y)
Section 7.2, interest on such portion (without giving effect to the foregoing
clause (A)) at LIBOR calculated on an actual over 365-day basis from the date
notice of the Losses for which indemnification is sought was delivered until the
date of payment of indemnification by the Buyer Indemnifying Party and (ii) to
the extent payable in shares of Parent Class A Common Stock, such amount shall
be increased by Interim Dividends paid in stock on the Purchase Shares included
in such Pro Rata Payment.
       5. The proviso to Section 2.5 of the TWNY Purchase Agreement shall be
amended by deleting the phrase “33% of the Escrow Amount deposited at the
Closing” and substituting in its place the phrase “33% of the sum of (X) the
Escrow Amount deposited at the Closing plus (Y) any deposit in the Escrow
Account pursuant to Section 2.6(f) plus (Z) interest on the cash portion of such
amounts at LIBOR calculated on an actual over 365-day basis from the date of
such deposits”.
       6. Section 7.2(c) of the TWNY Purchase Agreement shall be amended by
inserting the phrase “(excluding any Escrow Earnings (as defined in the Escrow
Agreement))” immediately after the phrase “and with respect to each Specified
Business, only up to an aggregate amount”.



--------------------------------------------------------------------------------



 



3

     7. Schedule 1.1(s)(ii) and Schedule 3.2(b) of the Seller Disclosure
Schedule shall be amended by inserting the following disclosure, which shall be
deemed to have been included in the Seller Disclosure Schedule (in the case of
Schedule 1.1(s)(ii) as items 6 and 7, and in the case of Schedule 3.2(b) as
items 10 and 11) as of the date of the TWNY Purchase Agreement:

         
 
  Adlink Cable
Advertising, LLC   Class A membership interest held by ACC Operations, Inc. and
Desert Hot Springs Cablevision, Inc.
 
       
 
  Adelphia/TWC Cable
Advertising LLC
(Keene, Berlin, NH)   Class A membership interest held by ACC Operations, Inc.

     8. Schedule 2.2(j) of the Seller Disclosure Schedule shall be amended,
which amendment shall be deemed to have been made as of the date of the TWNY
Purchase Agreement, by:
          (a) deleting row 17 and replacing such disclosure with the following:
     Intentionally Omitted
          (b) deleting the words “Class A Membership Interest” disclosed in
respect of “Adlink Cable Advertising, LLC” and replacing such disclosure with
the words “Class A membership interest held by Century-TCI California
Communications, L.P.”,
          (c) renumbering item 4 as item 4(a), and
          (d) inserting the disclosure “All performance bonds, surety bonds,
letters of credit and similar instruments of Seller or any of its Affiliates” as
a new item 4(b).
     9. The word “material” shall be deleted from the proviso to the first
sentence in Section 7.4(a) of the TWNY Purchase Agreement.
     10. Except as specifically amended by this Amendment, the TWNY Purchase
Agreement shall remain in full force and effect and is hereby ratified and
confirmed. This Amendment shall be construed as one with the TWNY Purchase
Agreement, and the TWNY Purchase Agreement shall, where the context requires, be
read and construed so as to incorporate this Amendment.
     11. This Amendment shall be governed by and construed in accordance with
the TWNY Purchase Agreement.
     12. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Amendment.



--------------------------------------------------------------------------------



 



4

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed or caused this Amendment to
be executed as of the date first written above.

                      ADELPHIA COMMUNICATIONS CORPORATION
 
                    By:   /s/ Vanessa Wittman                  
 
      Name:   Vanessa Wittman             Title:   Executive Vice President and
Chief Financial Officer
 
                    TIME WARNER NY CABLE LLC
 
                    By:   /s/ David E. O’Hayre                  
 
      Name:   David E. O’Hayre             Title:   Executive Vice President,
Investments

              Acknowledged and Approved:    
 
            COMCAST CORPORATION    
 
            By:     /s/ Robert S. Pick              
 
  Name:   Robert S. Pick    
 
  Title:   Senior Vice President    

 